    Case 1:20-cv-02974-PGG-SLC Document 139 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRECISION MEDICINE GROUP, LLC,
PRECISIONADVISORS GROUP, INC., and
PRECISION MEDICINE GROUP                                          ORDER
HOLDINGS, INC.,
                                                             20 Civ. 2974 (PGG)
                         Plaintiffs,

           - against -

BLUE MATTER, LLC,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to the parties’ motions for summary judgment:

      1. moving papers are due by August 26, 2021;

      2. opposition papers are due by September 16, 2021; and

      3. replies, if any, are due on September 23, 2021.

             The Clerk of Court is directed to terminate Dkt. Nos. 132 and 133.

Dated: New York, New York
       August 5, 2021
                                                  SO ORDERED.



                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
